DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, the language “the nulling of the stronger, one or more high coercivity magnets” is vague and unclear. Specifically, it is not clear how the high coercivity magnets are stronger (physically, magnetically, or in other way). Also, if they are magnetically stronger, then how can they be nulled since null implies that the other magnet has equal strength. Appropriate correction is required.
In re claim 14, the language “to null a stronger, one or more high coercivity magnets” is vague and unclear. Specifically, in the same way as in claim 1, it is not clear how the high coercivity magnets are stronger (physically, magnetically, or in other way). Also, if they are magnetically stronger, then how can they be nulled since null implies that the other magnet has equal strength. Appropriate correction is required.
In re claim 11, the language “the inner ferromagnetic material” lacks antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-8, 11-15, 17, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sobottka et al. (US 3978441).
In re claim 1, Sobottka, in figures 1-12 (see figure 4 for best view), discloses a device comprising: a low coercivity magnet (12) surrounded by a reversible coil (16); and one or more high coercivity magnets (11) surrounding the low coercivity magnet and the reversible coil, wherein the reversible coil is configured to switch polarity of the low coercivity magnet to null the stronger, one or more high coercivity magnets (see lines 3-8 of column 5 of the specification), and the nulling of the stronger, one or more high coercivity magnets allows for the EMS to connect and disconnect to an adjacent apparatus (inherent functionality; an adjacent apparatus is an intended use limitation and has thus not been given patentable weight).
In re claim 3, Sobottka discloses that the low coercivity magnet is composed of AlNiCo (see line 12 of column 3 of the specification).
In re claim 5, Sobottka discloses an outer ferromagnetic material (13,14) encloses the low coercivity magnet, the reversible coil and the one or more high coercivity magnets, to mitigate stray magnetic fields created by the EPM.
In re claim 7, Sobottka discloses that when the EPM is switched on, the reversible coil creates a magnetic field in opposite polarity of a current polarity of the low coercivity magnet with strength to switch polarity of the low coercivity magnet (this is discussed throughout the disclosure, see first 3 paragraphs of column 3 for example).
In re claim 8, Sobottka discloses that flux is routed from the low coercivity magnet and the one or more high coercivity magnets into an inner ferromagnetic material (one of 13 or 14).
In re claim 11, Sobottka discloses that when the EPM is in an OFF state, a pole of the low coercivity magnet is reversed to route flux into the inner ferromagnetic material, the flux being routed by way of the one or more high coercivity magnets (inherent functionality of the shown structure).
In re claim 12, Sobottka discloses that the flux is routed through the low coercivity magnet into a portion of an outer ferromagnetic material (13,14), the portion being near the low coercivity magnet and the one or more high coercivity magnets.
In re claim 13, Sobottka discloses that the flux is routed back into the one or more high coercivity magnets to complete a magnetic circuit (inherent function of the shown structure).
In re claim 14, Sobottka discloses a device comprising: a reversible coil (16) surrounding a low coercivity magnet (12), configured to switch polarity of the low coercivity magnet to null a stronger, one or more high coercivity magnets (11), wherein the switching of the polarity allows for the EMS to connect and disconnect with an adjacent vehicle (inherent functionality; an adjacent vehicle is an intended use limitation and has thus not been given patentable weight).
In re claim 15, Sobottka discloses an outer ferromagnetic material (13,14) enclosing the low coercivity magnet, the reversible coil, and the one or more high coercivity magnets, configured to create a magnetic flux return path capturing magnetic flux in the outer ferromagnetic material and mitigate stray magnetic fields created by the apparatus (inherent functionality).
In re claim 17, Sobottka discloses that the low coercivity magnet and the reversible coil controls state of the apparatus, wherein the state comprises an ON state and an OFF state (inherent function of the shown structure).
In re claim 20, Sobottka discloses that the flux is routed by the one or more high coercivity magnets and through the low coercivity magnet into a portion of an outer ferromagnetic material (13,14), the portion being located near the low coercivity magnet and the one or more high coercivity magnets, and flux being routed back into the one or more high coercivity magnets to complete a magnetic circuit (inherent functionality).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobottka et al. (US 3978441) in view of Ito et al. (US 2008/0257655).
In re claims 6 and 16, Sobottka teaches the claimed device except a coating. Ito teaches that it is well known in the art to coat magnet structures with low .
Claims 4, 9-10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobottka et al. (US 3978441) in view of Elias (US 6104270).
In re claims 9 and 19, Sobottka discloses the claimed device except for external clamp. Elias teaches that it is known in the art to have an external claimp (6c) in a similar device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an external clamp as taught by Elias in the device of Sobottka for additional protection of internal components of the device.
In re claim 10, Sobottka/Elias discloses the flux returns to an outer ferromagnetic material (13,14) and to the opposite pole of the low coercivity magnet and the one or more high coercivity magnets to complete the magnetic circuit.
In re claim 4, Sobottka does not explicitly discuss neodymium material. Elias, in the last paragraph of column 4 discusses that neodymium is known to be used as a material for magnets. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used neodymium as material for the magnets based on design or cost considerations.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sobottka et al. (US 3978441).
In re claim 2, Sobottka does not explicitly discuss copper used in coil construction. The examiner takes official notice that it would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used copper to make the coil since copper is well known and commonly used in making electrical coils. 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that the 112b rejection is addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Alexander Talpalatski/Primary Examiner, Art Unit 2837